Bell, J.
In this case the Supreme Court, on certiorari, having held that this court, while correctly reversing the judgment of the trial court, placed its ruling upon an erroneous ground, and having affirmed the judgment of this court, with direction, the former judgment of this court (37 Ga. App. 439, 140 S. E. 386), is vacated, and the rulings and judgment of the Supreme Court (167 Ga. 439) are adopted and applied in lieu thereof.

Judgment reversed, with direction.


Jenkins, P. J., and Stephens, J., eoneur.